DENY; and Opinion Filed April 18, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00429-CV

                            IN RE ELLOYD JOHNSON, Relator

                 Original Proceeding from the 196th Judicial District Court
                                   Hunt County, Texas
                            Trial Court Cause No. 11-1115-RT

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator contends the trial court violated a ministerial duty because a visiting judge was

not properly authorized by state law. The facts and issues are well known to the parties, so we

need not recount them herein. Based on the record before us, we conclude relator has not shown

he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d
318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of

Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

130429F.P05